Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 1 of 11 Pageid#: 663




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

VALERIE DALE,                                            )
                                                         )
          Plaintiff,                                     )                  Civil Action No. 7:19-cv-578
v.                                                       )
                                                         )
VIRGINIA CVS PHARMACY, LLC,                              )                  By: Hon. Robert S. Ballou
                                                         )                  United States Magistrate Judge
          Defendant.                                     )


                                            MEMORANDUM OPINON


          Before me is defendant Virginia CVS Pharmacy, LLC’s (“CVS”) Motion for Summary

Judgment (Dkt. 21).1 Because plaintiff, Valerie Dale (“Dale”), has not shown that an unsafe

condition existed on the CVS premises which caused her accident and injuries, and because Dale

was contributorily negligent as a matter of law, I grant CVS’s Motion for Summary Judgment.2


     I.          Background


          On March 21, 2017, Dale was a customer at a CVS store in Roanoke, Virginia when she

attempted to roll a loaded shopping cart off a sidewalk curb into the parking lot.3 The shopping

cart overturned, causing Dale to fall, which she claims caused serious personal injuries. Dale


          1
              This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
          2
           CVS filed a Motion to Exclude Plaintiff from Calling Medical Experts at Trial (Dkt. 23) and Dale filed a
Motion for an Extension of Time (Dkt. 26). However, as I am granting summary judgment to the defendant, these
motions are moot. Dale also filed a Motion for Leave to Amend her Complaint (Dkt. 35) to include a claim for
negligence per se for a purported violation of the Uniform Statewide Building Code, which I deny as untimely,
prejudicial, and futile.

          3
            CVS, as required under Fed. R. Civ. P. 56(c) and W.D. Va. Local Rule 56(b), included a “statement of
undisputed facts,” including record citations, in its supporting memorandum. Dale does not object to any of the facts
as set out by CVS and does not specifically cite to specific facts in the record to support the existence of a genuine
dispute of material fact.
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 2 of 11 Pageid#: 664




arrived at the store at approximately 6:00 p.m. while it was still daylight. She parked in the last

parking space in the row of spaces closest to the building and directly in front of a concrete

sidewalk which abutted the building. Pl.’s Dep. at 41, 43–44, Ex. B. to D’s Br., Dkt. 22-2. Dale

got out of her car, stepped over the curb onto the sidewalk, and made her way into the store. Id.

at 50–51. She shopped for approximately 15–20 minutes making a number of purchases,

including several cases of water. Id. Dale exited the building in daylight, and pushed the loaded

shopping cart along the sidewalk towards her car. Id. at 54–55, 59, 60–61. Dale arrived at her

car, and purposefully pushed the shopping cart over the sidewalk curb and into the parking lot.

The cart tipped, causing Dale to fall to the ground.4 Id. at 67.


    II.       Standard of Review


          The Court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (defining a

“material fact” as one that might affect the outcome of the case). Once the movant properly

makes and supports a motion for summary judgment, the opposing party bears the burden of

showing that a genuine dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586-87 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (noting that the

court must grant summary judgment if the non-moving party “fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial”). In determining whether a genuine dispute of material fact



          4
          There is no allegation that Dale did not see the curb, or that her cart accidentally fell off the curb. Dale’s
Complaint and her Brief in Opposition to Summary Judgment also both indicate that she pushed her cart over the
curb on purpose in an attempt to reach her car. Compl. ¶ 2; Br. in Opp. ¶ 19.


                                                            2
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 3 of 11 Pageid#: 665




exists, the Court views the facts in the light most favorable to the non-moving party. Anderson,

477 U.S. at 255. However, the nonmoving party cannot defeat a properly supported motion for

summary judgment with mere conjecture and speculation. See Glover v. Oppleman, 178

F.Supp.2d 622, 631 (W.D.Va. 2001) (“Mere speculation by the non-movant cannot create a

genuine issue of material fact.”) (citation omitted). On the contrary, the court has an “affirmative

obligation” to “prevent ‘factually unsupported claims and defenses’ from proceeding to trial.”

Felty v. Graves–Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.1987) (quoting Celotex, 477 U.S.

at 317).


   III.      Law and Analysis


          To prevail on a negligence claim under Virginia law, Dale must show “the existence of a

legal duty, a breach of the duty, and proximate causation resulting in damage.” Atrium Unit

Owners Ass’n v. King, 585 S.E.2d 545, 548 (Va. 2003) (citation omitted). As the owner of a

business, CVS must maintain its facility, including the parking lot, in a “reasonably safe”

condition for its invitees. See Fultz v. Delhaize Am., Inc., 677 S.E.2d 272, 274 (Va. 2009); Acme

Markets v. Remschel, 24 S.E.2d 430, 433 (Va. 1943). However, “a storeowner is not an insurer

of the invitee’s safety on the premises, but must use ordinary care to render them reasonably safe

for the invitee’s visit.” Fultz, 677 S.E.2d at 274 (citation omitted). Thus, Dale must “first prove

the existence of an unsafe or dangerous condition on the premises.” Hodge v. Wal-Mart Stores,

Inc., 360 F.3d 446, 451-52 (4th Cir. 2004).

   A. The Sidewalk Curb is not an Unsafe or Dangerous Condition

          Dale must present evidence that the sidewalk curb amounted to an unsafe condition that

caused her fall. This she has not done. Dale alleges that because CVS failed to provide a ramp in

front of its store entrance, she pushed her loaded shopping cart directly off the curb into the

                                                  3
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 4 of 11 Pageid#: 666




parking lot and was injured. However, even viewing the evidence in the light most favorable to

the plaintiff, Dale fails to show that CVS breached its duty of ordinary care by not locating a

ramp immediately outside the store entrance. While certain conditions may be routinely accepted

as unsafe in establishing a prima facie case of negligence, such as wet, slippery substances on the

floor, or unexpected hazards, a sidewalk curb, in and of itself, does not fall into this category.5

See e.g., Miracle Mart v. Webb, 137 S.E.2d 887, 889–90 (1964) (defendant conceded that the

spill, a “fairly good sized splotch of wet substance,” was a hazard); Faulconer v. Lowe’s Home

Centers, Inc., No. 6:06–cv–43, 2007 WL 2570214, at *1 (W.D.Va. Aug.31, 2007) (unpublished)

(plaintiff tripped on a “gray piece of concrete or rock approximately the size of an egg”); Austin

v. Shoney’s Inc., 486 S.E.2d 285, 286–87 (Va.1997) (restaurant floor had a “greasy film” or a

“petroleum residue”).

         Dale recognizes that she has no evidence of a defect in either the sidewalk or the curb

which caused her accident. In fact, Dale conceded at the hearing on CVS’s motion for summary

judgment that there was no common law negligence on the part of CVS, merely by having a

sidewalk with a curb in front of its store. Instead, Dale argues the sidewalk and curbing create an

unsafe condition because the design does not comply with the Americans with Disabilities Act

(“ADA”). She contends the ADA “governs this case,” not the “common law negligence cases”

cited by CVS. Pl.’s Mem. in Opp. to Summ. J. (“Pl.’s Br.”) at 3, Dkt 28. 6 Dale relies upon her

expert witness, Byron Dickson, and his Preliminary Incident Evaluation indicating that CVS




         5
             Dale does not assert that the sidewalk curb was improperly maintained, lighted, or constructed.

         6
           Dale made a single reference to the ADA in paragraph 5 of the Complaint stating that “[t]he [ADA] also
requires that ‘accessible [parking] spaces must connect to the shortest accessible route’ to the building entrance.”


                                                            4
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 5 of 11 Pageid#: 667




violated the standard of ordinary care because its handicap “ramp . . . was not readily visible”

from the store entrance. See Dickson Report at 15, Dkt. 28-3. Specifically, Dickson writes:

        [ADA] accommodations must be located at the shortest accessible distance to the
        accessible entrance, and in so doing must also be readily identifiable by patrons coming
        and going, either disabled, [or] otherwise such as those using a cart to transport their
        purchases to the parking area.

Id. at 17. Dale contends the “CVS store failed to have an ADA standard of care compliant ramp

in front of the store” and if the defendant had complied with the ADA, “the fall could have been

avoided.”7 Pl’s Br. at 1, Dkt. 28.

        Dale essentially argues that CVS’s failure to comply with purported ADA requirements

for parking lots constitutes negligence per se.8 However, Dale cannot prove negligence per se

using the ADA. 9 A party relying on negligence per se must show that a defendant (1) violated a

statute enacted for public safety; (2) that the plaintiff belongs to the class of persons for whose

benefit the statute was enacted; (3) that the harm suffered was of the type against which the

statute was designed to protect; and (4) that the statutory violation was a proximate cause of the

injury. Halterman v. Radisson Hotel Corp., 523 S.E.2d 823, 825 (Va. 2000); Virginia Elec. &

Power Co. v. Savoy Constr. Co., 294 S.E.2d 811, 817 (Va. 1982). Dale is not disabled and thus

does not fall within the class of persons intended to be protected by the ADA. 10 Similarly, the


        7
           CVS apparently did install a handicap ramp near to where Dale pushed her cart off the curb. Mr. Dickson
noted that if the CVS “had only shifted their [ramp] a minimum of two parking spaces toward the door, they would
have complied [with the ADA and located the ramp] precisely at the point where Ms. Dale’s shopping cart went
over the curb . . . .” Dkt. 28-3, at 15-16.

        8
           Negligence per se is the adoption of “the requirements of a legislative enactment as the standard of
conduct of a reasonable [person].” Kaltman v. All Am. Pest Control, Inc., 706 S.E.2d 864, 872 (Va. 2011) quoting
Butler v. Frieden, 158 S.E.2d 121, 122 (Va. 1967).

        9
          Dale does not attempt to assert an ADA claim against CVS and, in fact, Dale has no remedy under the
ADA, as the public accommodation provisions of the ADA do not create a private right of action for the
compensatory tort damages sought here. See Wagner v. Regent Investments, Inc., 903 F.Supp. 966, 969-970 (E.D.
Va. 1995). In short, the ADA does not provide a remedy to recover for her personal injuries.

        10
             Pushing a loaded shopping cart is not a disability under the ADA, contrary to Dale’s assertion.

                                                           5
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 6 of 11 Pageid#: 668




ADA was enacted to combat discrimination against disabled individuals, and is not a public

safety statute for the purposes of a negligence per se claim. Christian v. United States, No. 3:12-

CV-72, 2013 WL 5913845, at *4 (N.D.W. Va. Nov. 4, 2013) (holding that plaintiff, who was not

disabled, could not “rely on the ADA as prima facie evidence of negligence” because “disabled

individual[s] are the class for whose benefit Congress enacted the ADA”); Samuels v. Safeway,

Inc., 391 F.Supp.3d 1, 4-6 (D.D.C. 2019); M.R. by & Through N.R. v. Tajdar, No. CV TDC-17-

3836, 2018 WL 6050888, at *7 (D. Md. Nov. 19, 2018) (concluding that a violation of the

provisions of the ADA barring discrimination in public accommodations does not create a duty

of care that could support a negligence claim under Maryland law).

       Dale’s reliance on ADA design requirements regarding handicapped parking spaces is

misplaced, as Dale is not disabled and cannot rely on the ADA as prima facie evidence of

negligence. Here, common law negligence applies and the facts are not in conflict; there is no

evidence of an unsafe condition that caused Dale to fall. Adopting Dale’s conclusions would

improperly require CVS to act as the “insurer of the invitee’s safety” which Virginia law

explicitly does not intend. See Fultz, 677 S.E.2d at 274 (citation omitted). Without the existence

of an unsafe condition, Dale cannot establish that CVS breached its duty of ordinary care, and

summary judgment is proper.

   B. Alternatively, Dale was Contributorily Negligent as a Matter of Law

       Dale’s contributory negligence of pushing her shopping cart from the sidewalk, over the

curb, and into the parking lot, which caused her to her fall, bars her recovery. Generally, a jury

should decide the issue of negligence, but a court can properly resolve the issue when there are

no conflicting facts, and no reasonable controversy on the inferences fairly drawn from the facts.

Webber v. Speed Channel, Inc., 472 F. Supp. 2d 752, 756-57 (E.D. Va. 2007). Indeed, “[a]



                                                 6
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 7 of 11 Pageid#: 669




person who trips and falls over an open and obvious condition or defect is guilty of contributory

negligence as a matter of law.” Scott v. City of Lynchburg, 399 S.E.2d 809, 810 (Va.1991).

Further, contributory negligence is a complete bar to recovery for injuries caused in part by the

negligence of another. See Fein v. Wade, 61 S.E.2d 29, 32 (Va. 1950) (noting that if the

plaintiff’s negligence “contributes to the mishap, it bars recovery”); Richeson v. Big Lots Stores,

Inc., No. 6:11-CV-00048, 2012 WL 5471965, at *2 (W.D. Va. Apr. 27, 2012) citing Baker v.

Buttenvorth, 89 S.E. 849, 849–50 (Va.1916).

       (1) The Curb was Open and Obvious

       A storeowner has a duty to warn customers of unsafe conditions, but such notice “is not

required where the dangerous condition is open and obvious, and is patent to a reasonable person

exercising ordinary care for his own safety.” Fultz, 677 S.E.2d at 274; Acme Markets, 24 S.E.2d

at 433. The uncontroverted evidence shows that the sidewalk curbing was open and obvious and

that Dale’s knowing actions contributed to her accident and injuries. Weather was not a factor,

and Dale parked immediately in front of the store, exited her vehicle and stepped over the curb

onto the sidewalk without incident. Dale was similarly aware of the curb upon leaving the store

and there is no evidence that her vision was blocked or impaired, preventing her from seeing the

curb. In fact, Dale knowingly rolled her cart over the sidewalk curb to the parking lot when the

cart tipped causing her fall. This case is similar to Scott v. City of Lynchburg, where the

plaintiff, a vendor at the Lynchburg City Market, stepped off a 5 ½ inch curb and fell. 399 S.E.2d

at 810. There, even though the curb was not visible due to lighting and color contrast and despite

the plaintiff’s testimony that she forgot about the curb, the Supreme Court of Virginia still found

the plaintiff was contributorily negligent as a matter of law. In short, the plaintiff “knew of the

existence of the condition” and had no reasonable excuse for her forgetfulness. Id.



                                                  7
    Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 8 of 11 Pageid#: 670




         Here, Dale both knew the curb was there, and should have been aware of the risk of

pushing a loaded shopping cart over a curb. Austin v. Clark Equip. Co., 48 F.3d 833, 836 (4th

Cir.1995) (interpreting Virginia law and stating, “A risk is open and obvious if the person using

the product is or should be aware of the risk”); See Webber, 472 F. Supp. 2d at 757 (applying

Virginia law and finding plaintiff was contributorily negligent when he tripped over the base of a

metal barrier that was eight inches high, “jutted out perpendicularly twelve to eighteen inches”

and was attached to a substantial barrier); see also Pfaff v. Yacht Basin Co., Inc., 58 Md. App.

348 (1984) (court granted summary judgment to the defendant when the plaintiff admitted that

although he was aware he was on the upper tier of a parking deck, with no guardrails, he still

attempted to crawl out of a pickup truck backward “in complete disregard of the condition he

now argues was a dangerous one”).

         Dale characterizes the danger of negotiating a curb with a loaded cart as “not open and

obvious to the unsuspecting customer” and argues that even though she could see the curb, and

knew it was there, she did not realize that pushing a loaded cart over the curb would cause her to

fall. See Freeman v. Case Corp., 118 F.3d 1011, 1014–15 (4th Cir.1997) (applying Virginia law

and noting it is the hazard created by an object, not the object itself, that must be open and

obvious). This is not a case of a hidden danger, however, but rather is one of an ordinary curb

plainly visible to Dale. Under these circumstances, CVS had no duty to warn Dale of the danger

of pushing a loaded shopping cart over the curb.

         (2) Contributory Negligence

        Once the defendant, who bears the burden of proving contributory negligence, makes a

showing that the unsafe condition was open and obvious, the burden shifts to the plaintiff to

show that something distracted her from exercising reasonable care when confronted with the



                                                  8
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 9 of 11 Pageid#: 671




condition. Fultz, 677 S.E.2d at 275 (finding plaintiff grandmother distracted from exercising

reasonable care when her grandson darted away, and in trying to reach him, she tripped over an

open and obvious danger). If reasonable minds could differ as to whether the plaintiff “acted as a

reasonable person would have acted for her own safety” then contributory negligence is a jury

question. Id. at 276. However, “when a person knows of a condition yet falls anyway, a court

will find her contributorily negligent as a matter of law.” Lopez v. Wawa, Inc., No. 3:15CV546

(DJN), 2016 WL 1626607, at *6 (E.D. Va. Apr. 21, 2016) (collecting cases applying Virginia

law). 

          Dale does not claim that she was distracted or that anything otherwise prevented her from

using reasonable care when she pushed her cart off the curb. Dale’s negligence contributed to her

fall: She knew the curb existed, she knew it was not a ramp, and she purposely pushed the cart

off the curb in an attempt to reach her car. The fact that Dale did not observe the nearby ramp

immediately upon exiting the store does not excuse her contributory negligence.11 Dale’s injuries

occurred because of her deliberate act of pushing the loaded shopping cart from the curb, failing

to control it, and having it overturn. See Webber, 472 F. Supp. 2d at 760 (noting that the

circumstances surrounding the plaintiff’s fall are “comparable to the situation of a pedestrian

inattentively walking on a sidewalk, in well-lit or daylight conditions, without distractions, alone,

and in clear weather” and that plaintiff could not “in the exercise of ordinary care, [effectively

close his eyes] to the open and obvious conditions confronting him . . .”) (citations omitted). I




          11
           Dale’s argument that she was not contributorily negligent because she did not notice the “ADA cart ramp
which was around the corner and not in her view” is beside the point, as she does not allege any distraction that
prevented reasonable care.



                                                        9
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 10 of 11 Pageid#: 672




find that the curbing was open and obvious, and that, as a matter of law, Dale’s contributory

negligence caused her fall and injury. Accordingly, summary judgment for CVS is appropriate.

   C. Motion to Amend the Complaint

       Finally, Dale filed a Motion for Leave to File an Amended Complaint alleging that CVS

was negligent per se because the parking lot design violated Section 1101 of the Virginia

Uniform Statewide Building Code. Dkt. 35. CVS opposes the Motion to Amend. Dkt. 36. Dale

filed her motion after discovery closed and after the time to file dispositive motions had passed.

Leave to amend “shall be freely given when justice so requires.” Here, however, I deny leave to

amend because Dale’s motion is not timely, would be prejudicial to CVS, and would be futile.

Fed. R. Civ. P. 15(a). Laber v. Harvey, 438 F.3d 404, 426–27 (4th Cir. 2006) (“Leave to amend a

pleading should be denied only when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would have been

futile.”) citing Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986). The proposed

amendment raises a new legal theory, that CVS was negligent per se for violating the Virginia

Uniform Statewide Building Code. See Laber, 438 F.3d at 427 (noting that “an amendment is

prejudicial if it ‘raises a new legal theory that would require the gathering and analysis of facts

not already considered by the [defendant, and] is offered shortly before or during trial’”) (citation

omitted).

       Any amendment to assert a claim for negligence per se for a purported violation of the

Virginia Uniform Statewide Building Code also would be futile. First, Dale’s claim would still

be barred by my finding that the curb was an open and obvious condition, and that Dale was

contributorily negligent. See O’Neil v. Windshire Copeland Assocs., L.P., 197 F. Supp. 2d 507,

512 (E.D. Va. 2002), aff’d sub nom. O’Neill v. Windshire-Copeland Assocs., 372 F.3d 281 (4th



                                                 10
Case 7:19-cv-00578-RSB Document 37 Filed 01/13/21 Page 11 of 11 Pageid#: 673




Cir. 2004) (applying Virginia law and forecasting that because Virginia follows a policy of

contributory, rather than comparative negligence “the Virginia Supreme Court would not bar the

defenses of contributory negligence and assumption of the risk because the Defendant was

negligent per se in violating the applicable building codes). Second, Dale cannot use an alleged

violation of Chapter 11 of the Virginia Uniform Statewide Building Code to show negligence per

se, as Chapter 11 is designed for the benefit of disabled individuals.12 Section 1101.1 of the

Virginia Uniform Statewide Building Code states “[t]he provisions of this chapter [Accessibility]

shall control the design and construction of facilities for accessibility for individuals with

disabilities.” Dale, as a person without a disability, does not fall within the class of persons

intended to be protected by Chapter 11. See Halterman, 523 S.E.2d at 825 (noting, among other

requirements, that a plaintiff relying on negligence per se must show that he belongs to the class

of persons for whose benefit the statute was enacted). Thus, Dale may not rely upon any

purported violation of Chapter 11 of the building code to show negligence by CVS.

    IV.        Conclusion

    The court grants defendant’s motion for summary judgment. An appropriate order will be

entered.

                                                                Entered: January 13, 2021


                                                                Robert S. Ballou
                                                                Robert S. Ballou
                                                                United States Magistrate Judge


          12
           Of course, under various other circumstances, violation of the Virginia Uniform Statewide Building Code
can show negligence per se, such as a fire resulting from electric cables installed in violation of the Building Code.
See MacCoy v. Colony House Builders, Inc., 387 S.E.2d 760, 763 (Va. 1990) (noting that the “violation of the
Building Code, like the violation of any statute enacted to protect health, safety, and welfare, is negligence per se”)
citing VEPCO v. Savoy Const. Co., 294 S.E.2d 811, 817 (Va. 1982) (noting the “dominant purpose of the Building
Code, therefore, is to provide comprehensive protection of the public health and safety”).


                                                          11
